Bloodworth, J.
1. An examination of what purports to be a brief of the evidence in this case will clearly show that there was no bona fide effort to make “ a condensed and succinct brief of the testimony” as required by section 6093 of the Civil Code (1910). What purports to be such brief of evidence contains objections to the admission of evidence, rulings of the court on various questions, colloquies between'court and counsel, and other immaterial matter. Because of the lack of a proper brief of the evidence this court cannot consider any of the questions raised in the motion for a new trial which depend for a determination on a consideration of the evidence. Phillips v. Bagwell Motor-Car Co., 22 Ga. App. 488 (2) (96 S. E. 334), and cases cited; Trueheart v. State, 13 Ga. App. 661 (2) (79 S. E. 755), and cases cited.
2. ■ There is no merit in any ground of the motion for a new trial not disposed of above.

Judgment affirmed.


Broyles, C. J., and Luhe, J., concur.